FULLAM, Senior District Judge,
concurring.
I agree that the findings of the district judge on the merits — that Snyder had authority to grant the 70-80 pension, and that the pension was granted after the closing— are not clearly erroneous, and that judgment was properly rendered in favor of the plaintiff. I also agree that the denial of attorney's fees should be reversed, but I am unable to agree with several aspects of the majority’s discussion of that issue.
The law of this circuit on the award of counsel fees under § 502(g)(1) of ERISA, 29 U.S.C. § 1132(g)(1), is set forth in Ursic v. Bethlehem Mines, 719 F.2d 470 (3rd Cir.1983), by which this panel is, of course, bound. As Judge Weis stated, the statute “does not automatically mandate an award to a prevailing party”, and it is appropriate to consider the five factors which courts generally have taken into account in considering fee awards. I entirely agree with the majority, therefore, that the district court erred in denying counsel fees because of the purported bad faith of the prevailing party. Assuming, without deciding, that a prevailing party could ever be chargeable with bad faith conduct in any relevant respect, the present record does not provide a basis for charging this plaintiff with bad faith — all he did was apply for a pension which he was entitled to receive.
My disagreement with the majority arises from its suggestion that counsel fee awards under ERISA are less favored, and must withstand stricter scrutiny, than awards pursuant to other Congressional enactments employing identical language. The majority finds support for that view in a Fifth Circuit decision, Ironworkers Local 272 v. Bowen, 624 F.2d 1255 (5th Cir.1980), which is, in this respect, at odds with the decisions of every other circuit court of appeals.
The Supreme Court stated, in Newman v. Piggie Park Enterprises, Inc., 390 U.S. 400, 88 S.Ct. 964, 19 L.Ed.2d 1263 (1968), that when Congress, in Title II of the Civil Rights Act of 1964, 42 U.S.C. § 2000a-3(b) provided that “the court, in its discretion, may allow the prevailing party, other than the United States, a reasonable attorney’s fee as part of the costs, an award of attorney’s fees to prevailing plaintiffs should follow as a matter of course, unless special circumstances would render such an award unjust”, at p. 390 U.S. 400, 402 at p. 88 S.Ct. 964, 966.
And in Northcross v. Board of Education, 412 U.S. 427, 93 S.Ct. 2201, 37 L.Ed.2d 48 (1973), the Court reached the same conclusion in construing virtually identical language in the Emergency School Aid Act of 1972, 20 U.S.C. § 1617, stating “The similarity of language in § 718 and § 204(b) is, of course, a strong indication that the two statutes should be interpreted pari passu”.
Congress has again employed virtually identical language in § 502(g) of ERISA, and it is therefore not surprising that most of the courts of appeals which have considered the matter have concluded that Su*1279preme Court precedent mandates the conclusion that, under ERISA as well as Title II and the School Aid Act, prevailing plaintiffs should ordinarily be awarded counsel fees as a matter of course, unless special circumstances render such an award unjust. Smith v. CMTA-IAM Pension Trust, 746 F.2d at 597, 590; Reinking v. Philadelphia American Life Ins. Co., 910 F.2d 1210, 1218 (4th Cir.1990); Chambless v. Masters, Mates and Pilots Pension Plan, 815 F.2d 869 (2d Cir.1987); and Landro v. Glendenning Motorways, Inc., 625 F.2d 1344, 1356 (8th Cir.1980).
In Iron Workers Local No. 272 v. Bowen, supra, the Fifth Circuit concluded that, notwithstanding the virtually identical language in all three statutes, and the Supreme Court’s identical ruling under two of them, § 502(g) of ERISA should not be accorded the same interpretation. Speaking for the court, Judge Gee noted that the Supreme Court had reasoned that Congress wished to encourage enforcement actions by “private attorneys general” under Title II and the school statute, and that litigation under those statutes frequently involved injunctive and declaratory relief beneficial to others than the named plaintiff, whereas, in his view, many ERISA actions would benefit no one but the parties. Hence, in his view, the presumption of a fee award to prevailing plaintiffs does not apply in ERISA cases. The majority in this case has now accepted the same reasoning, but I respectfully disagree.
The signal that Congress wishes to encourage private enforcement actions by “private attorneys general” is inherent in the authorization to award counsel fees. In all three of the statutes under consideration, Congress has made that intent manifest. Many — indeed, most — private actions under Title II of the Civil Rights Act provide no direct benefit to anyone other than the named plaintiff, but the value of such actions as an enforcement mechanism cannot be overlooked. Congress has not specified that counsel fees may only be awarded in class actions, or where wide-ranging in-junctive or declaratory relief is afforded. Although a private action under ERISA to obtain pension benefits improperly denied may provide direct benefit only to the prevailing plaintiff, its value as an enforcement mechanism to ensure future compliance by the offending parties cannot be overlooked.
In my view, it is impossible to justify construing the counsel fee provisions of § 502(g) of ERISA differently from similar provisions in the other statutes discussed above unless there is a valid basis for concluding that the enforcement of ERISA is, as a policy matter, of less importance to the public than is enforcement of other acts of Congress. Some of the language employed in the Ironworkers Local No. 272 v. Bowen decision can be read as assuming, or inferring, that ERISA enforcement is less important. I respectfully suggest, however, that it is not the business of judges to make such policy choices.
In short,- I adhere to the view of the majority of the circuits, namely, that in ERISA actions, counsel fees should ordinarily be awarded to prevailing plaintiffs as a routine matter, unless there are special circumstances which justify denial of such an award. I believe this conclusion is compelled by Supreme Court precedent. And I note that there is nothing in the Ursic decision to the contrary: although Judge Weis did cite the Ironworkers case, he construed it as merely supporting the view that attorney’s fees are not automatically mandated.
When a statute provides that a court “may” award counsel fees, an exercise of judicial discretion is triggered. Judges are not permitted to act arbitrarily. It seems likely, therefore, that when an award is authorized, it will not be withheld unless there is some valid reason for denial. And it is conceivable that, over time, more justifiable denials of counsel fees may occur in ERISA cases than in civil rights or school-desegregation cases. But I submit that a proper application of the five Ursic factors should suffice to identify those cases, and that the same initial presumptions should be applied under all three statutes.